DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 7, 9, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier ‘954 (WO 2016/010954 A2) in view of Ha ‘801 (US 2013/0163801 A1).
Regarding claims 1, 7, and 13, Gollier ‘954 teaches:
forming a closed contour line in a transparent workpiece, the closed contour line comprising a plurality of defects in the transparent workpiece such that the closed 
directing a pulsed laser beam oriented along a beam pathway and output by a beam source through an aspheric optical element and into the transparent workpiece such that a portion of the pulsed laser beam directed into the transparent workpiece generates an induced absorption within the transparent workpiece, the induced absorption produce a defect within the transparent workpiece (¶ [0005], [0006], [0037], [0063], [0068], [0070], [0074], [00104]; Figs. 2, 7)
the portion of the pulsed laser beam directed into the transparent workpiece comprises a wavelength λ, a spot size wo, and a cross section that comprises a Rayleigh range ZR (¶ [0034], [0048]-[0049])
translating the transparent workpiece and the pulsed laser beam relative to each other along the closed contour line, thereby laser forming the plurality of defects along the closed contour line within the transparent workpiece (¶ [0031], [0037]; Fig. 11)
separating a portion of the transparent workpiece along the closed contour line, thereby forming an aperture extending through the transparent workpiece, the aperture comprising an aperture perimeter extending along the closed contour (¶ [0037], [0039], [0040]).
Gollier ‘954 does not explicitly teach etching the transparent workpiece with a chemical etching solution at an etching rate of about 10 µm/min or less to separate the portion, in combination with the forming of the closed contour line of defects with a laser beam.  However, Gollier ‘954 further suggests etching a transparent workpiece with a chemical etching solution at an etching rate of about 10 µm/min or less, to separate the transparent workpiece, as well as to enlarge holes in the transparent workpiece (¶ [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser defect forming method of Gollier ‘954 by utilizing etching the transparent workpiece with a 
Gollier ‘954 does not specify that the Rayleigh range ZR is greater than                          
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                            
                                
                                    π
                                    
                                        
                                            W
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     , where FD is a dimensionless divergence factor comprising a value of 10 or greater (claim 1) or a value of from about 10 to about 2000 (claim 13).  However, Gollier ‘954 suggests utilizing non-diffracting beams (“NDB”) in order to increase Rayleigh range, thereby maintaining spot size for an increased distance and enabling efficient cutting of a wide range of workpiece thicknesses (¶ [0048]-[0050], [0053]-[0054], [0089]).  Thus Gollier ‘954 suggests that Rayleigh range, and thus also FD which is directly proportional to ZR, are result effective variables because they may be altered in order to optimize spot size over distance for cutting a transparent workpiece.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gollier ‘954 by optimizing FD and ZR for the benefit of optimizing laser spot size over distance for cutting a transparent workpiece.
Gollier ‘954 is silent regarding the aperture perimeter comprising a diameter from about 100 µm to about 10 mm, or from about 100 µm to about 800 µm.  In analogous art of transparent workpieces comprising apertures, Ha ‘801 suggests forming apertures in a transparent workpiece having a diameter of 50 to 500 µm (¶ [0046]), which overlaps the claimed ranges of claims 1 and 7.  Ha ‘801 suggests that these apertures may be formed by laser processing followed by chemical etching (¶ [0080]-[0084]), analogous to the method of Gollier ‘954.  Ha ‘801 creates apertures having the given diameter for the benefit of forming apertures which transmit sounds from an attached speaker without attenuation and which prevent infiltration of foreign materials into the attached device (¶ [0017], [0058], [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Gollier ‘954 further suggests the etching rate is about 5 µm/min or less (¶ [0041]).
Regarding claim 3, Gollier ‘954 further suggests the etching rate is about 2.5 µm/min or less (¶ [0041]).
Regarding claim 6, Gollier ‘954 further teaches a spacing between adjacent defects is about 25 µm or less (¶ [0031], [00114]).
Regarding claim 9, Gollier ‘954 further suggests etching the transparent workpiece with the chemical etching solution comprises immersing the transparent workpiece in a chemical etching bath comprising the chemical etching solution (¶ [0041]).
Regarding claim 11, Gollier ‘954 further suggests etching the transparent workpiece with the chemical etching solution further comprises agitating the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath (¶ [0041]).
Regarding claim 14, Gollier ‘954 further suggests the transparent workpiece has combined losses due to linear absorption and scattering less than 20%/mm in a beam propagation direction (¶ [0034]).  While Gollier ‘954 does not specify a percent from scattering, the disclosure clearly suggests that disruption of the laser beam within the transparent workpiece is undesirable, and thus should be minimized.  It is also noted that Gollier ‘954 discusses a beam disruption element which scatters the laser beam, wherein such element is contrasted with the transparent workpiece (e.g., ¶ [0033], [0044], [0045], [0059]).
Regarding claim 15, Gollier ‘954 further teaches the beam source comprises a pulsed beam source that produces pulse bursts with from about 2 sub-pulses per pulse burst to about 

Regarding claim 16, Gollier ‘954 teaches:
forming a plurality of closed contour lines in a transparent workpiece, each closed contour line comprising a plurality of defects in the transparent workpiece such that each closed contour line defines a closed contour (¶ [0004], [0025], [0037]; Fig. 11), wherein forming each closed contour line comprises:
directing a pulsed laser beam oriented along a beam pathway and output by a beam source through an aspheric optical element and into the transparent workpiece such that a portion of the pulsed laser beam directed into the transparent workpiece generates an induced absorption within the transparent workpiece, the induced absorption produce a defect within the transparent workpiece (¶ [0005], [0006], [0037], [0063], [0068], [0070], [0074], [00104]; Figs. 2, 7)
the portion of the pulsed laser beam directed into the transparent workpiece comprises a wavelength λ, a spot size wo, and a cross section that comprises a Rayleigh range ZR (¶ [0034], [0048]-[0049])
translating the transparent workpiece and the pulsed laser beam relative to each other along the closed contour line, thereby laser forming the plurality of defects along the closed contour line within the transparent workpiece (¶ [0031], [0037]; Fig. 11)
separating portions of the transparent workpiece along each closed contour line, thereby forming a plurality of apertures extending through the transparent workpiece, each aperture comprising an aperture perimeter extending along the closed contour (¶ [0025], [0037], [0039], [0040]; Fig. 11).
Gollier ‘954 does not explicitly teach etching the transparent workpiece with a chemical etching solution at an etching rate of about 10 µm/min or less to separate the portions, in 
Gollier ‘954 does not specify that the Rayleigh range ZR is greater than                          
                            
                                
                                    F
                                
                                
                                    D
                                
                            
                            
                                
                                    π
                                    
                                        
                                            W
                                        
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     , where FD is a dimensionless divergence factor comprising a value of 10 or greater (claim 1) or a value of from about 10 to about 2000 (claim 13).  However, Gollier ‘954 suggests utilizing non-diffracting beams (“NDB”) in order to increase Rayleigh range, thereby maintaining spot size for an increased distance and enabling efficient cutting of a wide range of workpiece thicknesses (¶ [0048]-[0050], [0053]-[0054], [0089]).  Thus Gollier ‘954 suggests that Rayleigh range, and thus also FD which is directly proportional to ZR, are result effective variables because they may be altered in order to optimize spot size over distance for cutting a transparent workpiece.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gollier ‘954 by optimizing FD and ZR for the benefit of optimizing laser spot size over distance for cutting a transparent workpiece.
Gollier ‘954 is silent regarding the aperture perimeter comprising a diameter from about 100 µm to about 10 mm or less.  In analogous art of transparent workpieces comprising apertures, Ha ‘801 suggests forming apertures in a transparent workpiece having a diameter of 50 to 500 µm (¶ [0046]), which overlaps the claimed range.  Ha ‘801 suggests that these 
Gollier ‘954 is silent regarding the plurality of apertures being positions such that when the transparent workpiece is coupled to an electronic device comprising one or more speakers, the plurality of apertures are aligned with the one or more speakers, thereby providing acoustic pathways through the transparent workpiece.  It is noted, however, that a product of Gollier, such as in Fig. 11, could presumably be coupled in some way (e.g., tape, glue) to an electronic device such that the apertures are manually aligned with one or more speakers, and that such apertures could function as acoustic pathways through the transparent workpiece.  Further, Ha ‘801 suggests forming a plurality of apertures in a transparent workpiece by laser processing followed by chemical etching (¶ [0080]-[0084]), and wherein the plurality of apertures are positions such that when the transparent workpiece is coupled to an electronic device comprising one or more speakers, the plurality of apertures are aligned with the one or more speakers, thereby providing acoustic pathways through the transparent workpiece for the benefit of forming a transparent device panel which transmits sounds from an attached speaker without attenuation, prevents infiltration of foreign materials into an attached device, and provides an aesthetically pleasing design to the user (¶ [0009], [0017], [0018], [0058], [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 17, Gollier ‘954 further suggests the etching rate is about 5 µm/min or less (¶ [0041]).
Regarding claim 18, Gollier ‘954 further suggests the etching rate is about 2.5 µm/min or less (¶ [0041]).

Claim(s) 4, 5, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier ‘954 (WO 2016/010954 A2) and Ha ‘801 (US 2013/0163801 A1) in view of Streltsov ‘624 (US 2014/0147624 A1).
Regarding claims 4 and 5, Gollier ‘954 suggests an embodiment of etching to remove about 100 µm or material (¶ [0041]).  Gollier ‘954 also describes that the thickness of the transparent workpiece can be up to 2.0 mm (¶ [0085]), wherein 100 µm is 5% of 2.0 mm, which is less than 15% and less than 7.5% of a thickness of the transparent workpiece.  Gollier ‘954 does not explicitly recite these embodiments together.  In analogous art of etching laser processed glass, Streltsov ‘624 suggests that in some applications surface loss of the transparent workpiece during etching is a concern, and it can be minimized by controlling temperature of the etchant solution or by applying an etchant resistant coating to the main surfaces of the transparent workpiece (¶ [0064], [0066]).  Streltsov ‘624 gives an example in which up to 30 µm of surface loss occur for a 0.7 mm thickness transparent workpiece (¶ [0064]).  This is about 4% of the thickness of the transparent workpiece, which is less than 15% 
Regarding claim 10, Gollier ‘954 is silent regarding the transparent workpiece being immersed in the chemical etching bath for an etching time of from about 15 mins to about 30 mins, and the temperature of the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath being about 20 °C or less.  In analogous art of etching laser processed glass, Streltsov ‘624 suggests immersing a transparent laser processed workpiece in a chemical etching bath for an etching time of from about 15 mins to about 30 mins, and the temperature of the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath being about 20 °C or less for the benefit of reducing surface losses of the transparent workpiece (¶ [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gollier ‘954 by immersing the transparent laser processed workpiece in the chemical etching bath for an etching time of from about 15 mins to about 30 mins, and the temperature of the chemical etching solution when the transparent workpiece is immersed in the chemical etching bath being about 20 °C or less, as suggested by Streltsov ‘624, for the benefit of reducing surface losses of the transparent workpiece and preserving the thickness of the transparent workpiece for a desired application.
Regarding claims 19 and 20, Gollier ‘954 suggests an embodiment of etching to remove about 100 µm or material (¶ [0041]).  Gollier ‘954 also describes that the thickness of the transparent workpiece can be up to 2.0 mm (¶ [0085]), wherein 100 µm is 5% of 2.0 mm, which is less than 50% and less than 25% of a thickness of the transparent workpiece.  Gollier ‘954 .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier ‘954 (WO 2016/010954 A2) and Ha ‘801 (US 2013/0163801 A1) in view of Burket ‘149 (US 2016/0145149 A1).
Regarding claim 8, Gollier ‘954 further teaches the chemical etching solution comprises a chemical etchant comprising hydrofluoric acid, nitric acid, hydrochloric acid, sulfuric acid, or a combination thereof (¶ [0041]), but is silent regarding deionized water, although the acid percentages taught by Gollier ‘954 suggest and additional solvent component.  In analogous art of chemical etching solutions for glass (¶ [0004]), Burket ‘149 suggests forming a chemical etching solution comprising a chemical etchant (including HF and HNO3, analogous to Gollier ‘954) and deionized water (¶ [0029], [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gollier .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier ‘954 (WO 2016/010954 A2) and Ha ‘801 (US 2013/0163801 A1) in view of Sakade ‘990 (US 2020/0156990 A1).
Regarding claim 12, Gollier ‘954 further suggests immersing the transparent workpiece in a chemical etching bath (¶ [0041]), but is silent regarding a workpiece fixture as claimed.  In analogous art of glass etching, Sakade ‘990 suggests etching a glass transparent workpiece by coupling the transparent workpiece to a workpiece fixture and immersing the transparent workpiece and the workpiece fixture in a chemical etching bath (¶ [0073]; Figs. 1, 2), and wherein the workpiece fixture comprises a first fixture wall, a second fixture wall (pair of base members 5, Figs. 1-7; ¶ [0074]-[0075]), and a plurality of fixture cross-bars coupled to and extending between the first fixture wall and the second fixture wall (connecting members 6, holding portions 7, 8, Figs. 1-7; ¶ [0075]-[0080]), wherein one or more grooves extend into at least one of the plurality of fixture cross-bars (recesses 16, 20; ¶ [0083]-[0086]; Figs. 4-7) for the benefit of etching a plurality of workpieces simultaneously, holding the workpieces in secure spaced relationships, and enabling movement of the workpieces within the etching bath (¶ [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gollier ‘954 by coupling the transparent workpiece to a workpiece fixture and immersing the transparent workpiece and the workpiece fixture in a chemical etching bath, wherein the workpiece fixture comprises a first fixture wall, a second fixture wall, and a plurality of fixture cross-bars coupled to and extending between the first fixture wall and the second fixture wall, wherein one or more grooves extend into at least one of the plurality of fixture cross-bars, for the benefit of etching a plurality of workpieces .

Response to Arguments
Applicant’s arguments, see pp. 2-3, filed 05-04-2021, with respect to the rejection(s) of claim(s) 1-3, 6, 7, 9, 11, and 13-18 under 35 USC 103 in view of Gollier and Ha have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with a  modified rejection in view of Gollier and Ha.
Applicant's arguments filed 05-04-2021 have been fully considered but they are not persuasive. 
Arguments are summarized as follows:  Ha discloses that apertures are individually formed by an etching step, rather than separating a workpiece along the closed contour line to form an aperture as claimed.
Response:  The combination of Gollier and Ha in the rejections suggests utilizing a method of forming an aperture as described by Gollier to form shapes that are suggested by Ha, which have a particular utility.  The method of Ha is not being bodily incorporated into the method of Gollier.  References in the rejections to similarities between the methods of Gollier and Ha are not intended to import method steps from Ha, but merely to note the use of lasers and etching in both methods and to show how Ha constitutes analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741